Case 0:21-cv-60125-RNS Document 15-7 Entered on FLSD Docket 04/12/2021 Page 1 of 3


Subject: RE: Benlida v. Circuitronix status call
Date: Friday, March 5, 2021 at 10:09:13 AM Eastern Standard Time
From: Richard Lerner
To:      Chauncey Cole
CC:      Jean-Claude Mazzola, Steven PriJi

Works for me.

From: Chauncey Cole <chauncey.cole@coletrial.com>
Sent: Friday, March 5, 2021 8:18 AM
To: Richard Lerner <Richard@mazzolalindstrom.com>
Cc: Jean-Claude Mazzola <jeanclaude@mazzolalindstrom.com>; Steven PriJi
<steven@mazzolalindstrom.com>
Subject: Re: Benlida v. Circuitronix status call

Good Morning Gentlemen,
         Just following up on our call yesterday aJernoon. I proposed the idea of early mediaYon to try to
resolve the case before the parYes engage in any liYgaYon. Your view seemed to be that it would be a waste
of Yme in light of the diﬀerences in the parYes’ posiYons. In light of you turning down that proposal, we are
proceeding with our response to the complaint accordingly.

       At the same Yme, I think it would be prudent for us to schedule a Rule 26 conference to discuss an
appropriate schedule and discovery plan. Please let me know if we can set aside some Yme for that during
the week of March 15.

Respec_ully yours,

Chauncey D. Cole IV, Esq.

Chauncey Cole, PA
9100 South Dadeland Blvd., Suite 1553
Miami, FL 33156
chauncey.cole@coletrial.com
Direct: 786-497-7053
Mobile: 518-229-2782

From: Richard Lerner <Richard@mazzolalindstrom.com>
Date: Thursday, March 4, 2021 at 2:10 PM
To: Chauncey Cole <chauncey.cole@coletrial.com>
Cc: Jean-Claude Mazzola <jeanclaude@mazzolalindstrom.com>, Steven PriJi
<steven@mazzolalindstrom.com>
Subject: RE: Benlida v. Circuitronix status call

Dialing in now.

From: Chauncey Cole <chauncey.cole@coletrial.com>
Sent: Thursday, March 4, 2021 2:10 PM
To: Richard Lerner <Richard@mazzolalindstrom.com>

                                                                                                          Page 1 of 3
Case 0:21-cv-60125-RNS Document 15-7 Entered on FLSD Docket 04/12/2021 Page 2 of 3


Cc: Jean-Claude Mazzola <jeanclaude@mazzolalindstrom.com>; Steven PriJi
<steven@mazzolalindstrom.com>
Subject: Re: Benlida v. Circuitronix status call

Hi, I’m on the line.

Sent from my iPhone



       On Mar 4, 2021, at 2:08 PM, Richard Lerner <Richard@mazzolalindstrom.com> wrote:

       We’re awaiYng Chauncey gegng free from another call.

       Chauncey, let us know when to dial in.

       From: Jean-Claude Mazzola <jeanclaude@mazzolalindstrom.com>
       Sent: Thursday, March 4, 2021 2:08 PM
       To: Richard Lerner <Richard@mazzolalindstrom.com>; Chauncey Cole
       <chauncey.cole@coletrial.com>; Steven PriJi <steven@mazzolalindstrom.com>
       Subject: Re: Benlida v. Circuitronix status call

       We having call?

       JC Mazzola
       646-250-6666

       From: Richard Lerner <Richard@mazzolalindstrom.com>
       Sent: Thursday, March 4, 2021 1:57:45 PM
       To: Chauncey Cole <chauncey.cole@coletrial.com>; Steven PriJi
       <steven@mazzolalindstrom.com>
       Cc: Jean-Claude Mazzola <jeanclaude@mazzolalindstrom.com>
       Subject: RE: Benlida v. Circuitronix status call

       No problem. Shoot us an email when you become free.

       -----Original Message-----
       From: Chauncey Cole <chauncey.cole@coletrial.com>
       Sent: Thursday, March 4, 2021 1:57 PM
       To: Steven PriJi <steven@mazzolalindstrom.com>
       Cc: Richard Lerner <Richard@mazzolalindstrom.com>; Jean-Claude Mazzola
       <jeanclaude@mazzolalindstrom.com>




                                                                                          Page 2 of 3
Case 0:21-cv-60125-RNS Document 15-7 Entered on FLSD Docket 04/12/2021 Page 3 of 3

     <jeanclaude@mazzolalindstrom.com>
     Subject: Re: Benlida v. Circuitronix status call

     Good AJernoon,
       I need about 5 minutes past the hour to wrap up another call. Apologies for the
     inconvenience.

     Sent from my iPhone

     > On Mar 3, 2021, at 2:46 PM, Steven PriJi <steven@mazzolalindstrom.com> wrote:
     >
     > Mazzola Lindstrom Conference Line informaYon below:
     >
     > Dial-in number: (646) 887-2868
     > Pass code: 5678
     >
     >
     > <meeYng.ics>




                                                                                         Page 3 of 3
